Name: COMMISSION REGULATION (EC) No 148/96 of 26 January 1996 altering the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  trade policy
 Date Published: nan

 No L 21 /40 I EN 1 Official Journal of the European Communities 27. 1 . 96 COMMISSION REGULATION (EC) No 148/96 of 26 January 1996 altering the export refunds on cereals and on wheat or rye flour, groats and meal last amended by Regulation (EC) No 150/95 f), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (8), as last amended by Regula ­ tion (EC) No 2853 (9), HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 1863/95 (2), and in particular the fourth subparagraph of Article 1 3 (2) thereof, Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Commission Regulation (EC) No 129/96 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EC) No 129/96 to the informa ­ tion known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto ; Whereas export possibilities exist for a quantity of 120 000 tonnes of common wheat flour to certain destina ­ tions ; whereas the procedure laid down in Article 7 (4) of Commission Regulation (EC) No 11 62/95 (4), as last amended by Regulation (EC) No 2993/95 (*) should be used ; whereas account should be taken of this when the refunds are fixed ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (6), as Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 1766/92, exported in the natural state, as fixed in the Annex to Regulation (EC) No 129/96 are hereby altered as shown in the Annex to this Regulation in respect of the products set out therein . Article 2 This Regulation shall enter into force on 27 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 January 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 179, 29 . 7. 1995, p. 1 . (3) OJ No L 20, 26. 1 . 1996, p. 23 . (&lt;) OJ No L 117, 24. 5. 1995, p. 2 . 0 OJ No L 312, 23. 12. 1995, p. 25 . h) OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 22, 31 . 1 . 1995, p. 1 . (8) OJ No L 108 , 1 . 5 . 1993, p. 106. O OJ No L 299, 12. 12 . 1995, p . 1 . 27. 1 . 96 EN Official Journal of the European Communities No L 21 /41 ANNEX to the Commission Regulation of 26 January 1996 altering the export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) (ECU/ tonne) Product code Destination (') Amount of refund (2) Product code Destination (') Amount of refund (2) 0709 90 60 000 1101 00 11 000 _ 0712 90 19 000   1101 00 15 100 01 on 1001 10 00 200 1101 00 15 130 01 on 1001 10 00 400 1101 00 15 150   1001 90 91 000 1101 00 15 170   1001 90 99 000 1101 00 15 180   \ 1101 00 15 190 1002 00 00 000 01 0 1101 00 90 000   1003 00 10 000 1102 10 00 500 01 45,00 1003 00 90 000   1102 10 00 700 1004 00 00 200   1102 10 00 900  1004 00 00 400   1103 11 10 200  -0 1005 10 90 000   1103 11 10 400  -o 1005 90 00 000   1103 11 10900   1007 00 90 000   1103 11 90 200  -o 1008 20 00 000   1103 11 90 800   (') The destinations are identified as follows : 01 All third countries . ( 2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 and Regulation (EC) No 2815/95 are observed . (3) No refund is granted when this product contains compressed meal . (*) Refund fixed under the procedure laid down in Article 7 (4) of amended Regulation (EC) No 1162/95 in respect of a quantity of 120 000 tonnes of wheat flour for export to third countries. A ® . The zones are those defined in amended Commission Regulation (EEC) No 2145/92 (OJ No L 214, 30 . 7 . 1992, p. 20).